COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00471-CV


Chapparal Operating Company                §    From the 43rd District Court

                                           §    of Parker County (CV16-0081)
v.
                                           §    October 26, 2017

EnergyPro, Inc.                            §    Opinion by Justice Kerr


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Chapparal Operating Company shall pay

all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Elizabeth Kerr_________________
                                          Justice Elizabeth Kerr